Citation Nr: 1116065	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to status as a claimant for dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, GM, JB, HD



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970 and from March 1972 to April 1975.  The appellant was married to the Veteran at the time of his death.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the appellant testified at a hearing before a Decision Review Officer (DRO) at the RO.  In June 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are associated with the claims file.  In June 2010, the appellant also submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The appellant and the Veteran were married by ceremony on October [redacted], 2007.

2.  The Veteran died on May [redacted], 2008.

3.  The most probative evidence reflects that the Veteran and the appellant did not enter into or believe they were in a common law marriage before October [redacted], 2007. 

CONCLUSION OF LAW

The criteria for granting status as a claimant for DIC have not been met.  38 U.S.C.A. §§ 103, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  Specific notice is required for claims for DIC.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, service connection for the cause of death was granted by a January 2009 rating decision.  Therefore, notice as to substantiating a claim for DIC is not necessary as such a claim has already been substantiated.  

The issue here is whether the appellant qualifies as a claimant for DIC benefits.  The appellant has not been provided notice specific to this issue.  However, she has demonstrated actual knowledge of what evidence is necessary to substantiate that she is a proper claimant for DIC benefits.  For example, in the March 2009 notice of disagreement she recognized that a spouse married to a Veteran during the 15 years following separation from service can qualify for benefits.  She has also submitted numerous third party statements and a letter from the Social Security Administration in support of her claim that she and the Veteran were living as husband and wife for more than one year preceding his death.  The appellant's testimony at DRO and Board hearings, stating that she and the Veteran were living as a married couple, also reflects her understanding of what evidence is needed in this case.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to his claim, the appellant was not prejudiced by VA's failure to satisfy the duty to notify prior to the initial adjudication).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, a death certificate, a marriage certificate, statements from family and friends of the appellant and Veteran, and hearing testimony.

As discussed above, the appellant was aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

For the purpose of administering veterans' benefits, the term "surviving spouse" of a veteran means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50.  

DIC benefits may be paid to a surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54(c).

Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.1(j).  A marriage that is otherwise invalid under state law may be 'deemed valid' for VA purposes if certain requirements are met.  See 38 U.S.C.A. § 103(a); 38 C.F.R. §§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50,151 (1991).  In its opinion, the VA General Counsel held that 38 U.S.C.A. § 103(a), in part, provides that where it is established that a claimant for gratuitous veterans' death benefits entered into a marriage with a veteran without knowledge of the existence of a legal impediment to that marriage, and thereafter cohabited with the veteran for one year or more immediately preceding the veteran's death, such marriage will be deemed to be valid.  The requirement of a marriage ceremony by a jurisdiction that does not recognize common law marriage constitutes a "legal impediment" to such a marriage for purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).  In Colon v. Brown, 9 Vet. App. 104 (1996), the United States Court of Appeals for Veterans Claims (Court) determined that in cases where there is an impediment to entering into a common law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common law marriage could be deemed valid.

The appellant may prove common law marriage through affidavits or certified statements of one or both of the parties to the marriage setting forth all the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

The appellant seeks DIC benefits as the Veteran's surviving spouse.  The Veteran and appellant were married on October [redacted], 2007 and cohabitated for approximately 18 months prior to their marriage.  Per statements and testimony, the appellant and Veteran did not have a child together.  The Veteran died on May [redacted], 2008.  Service connection for the cause of the Veteran's death has been established, and the Veteran's marriage to the appellant confirms that she is the surviving spouse of the Veteran; however, the appellant's marriage to the Veteran does not meet the legal requirements necessary to establish basic eligibility to DIC benefits.  If the appellant and Veteran were found to have entered into a common law marriage more than one year prior to the Veteran's death, the appellant would be eligible for DIC benefits.    

As New Mexico state law does not provide elements of a common law marriage (since it is not recognized), the appellant must meet the requirements set forth in 38 C.F.R. § 3.205(a)(6): (1) an agreement between the parties to be husband and wife at the beginning of their cohabitation, (2) cohabitation, (3) holding themselves out as married, and (4) generally accepted as such in the communities in which they lived.  She must also submit a signed statement that she had no knowledge of the impediment to the marriage.  38 C.F.R. § 3.205(c).

A signed statement that the appellant had no knowledge of the impediment to marriage (because common law marriage not recognized in New Mexico) is not of record.  However, in her substantive appeal, the appellant concedes that New Mexico - the state where she and the Veteran resided for the entirety of their cohabitation - does not recognize common law marriage.  In any event, the Board finds that the appellant's and Veteran's relationship did not meet the elements of a common law marriage.  

In a statement of marital relationship, the appellant indicated that when she began living with the Veteran they agreed that they would live together as husband and wife.  However, this statement is in conflict with her other statements.  In the appellant's substantive appeal, she noted that after she and the Veteran started cohabitating they had dialogue pertaining to legalizing their union by getting married and were both in agreement; unfortunately, the marriage was placed on hold because of the Veteran's health.  The later statement indicates that there was no discussion about marriage until after cohabitation began and that there was no marriage until October 2007 (albeit the delay may have been due to health problems).  To the extent that the appellant is asserting that at the beginning of cohabitation she and the Veteran agreed to be married and indeed thought they were legally married (through common law), the Board is finding this assertion to be of low credibility.  The other evidence of record indicates that the appellant and Veteran did not consider themselves legally married until their October 2007 ceremonial marriage.  

The Veteran filed a claim for VA benefits days before his ceremonial marriage to the appellant.  On the claims form, he indicated that he had never been married.  In a claim filed in November 2007, the Veteran indicated that he had gotten married in October 2007.  After the Veteran died, the appellant filed a claim for DIC benefits.  On that claims form she indicated that she and the Veteran married in October 2007.  The appellant submitted another claims form in December 2008 and again indicated that she and the Veteran married in October 2007.  Moreover, on her substantive appeal she indicated that "haste marriage while he was hospitalized would not have been a prudent decision," that she decided to postpone the marriage until he was in better health and spirits, and that the opportunity presented itself in October 2007.  She stated that they would have been married in June or July 2006 if he had not become ill.  

The appellant has submitted lay statements from family and friends noting that she and the Veteran cohabitated for more than a year prior to the Veteran's death and were known as husband and wife.  However, many of the lay statements do not specifically note when the couple was known as husband and wife (i.e. before or after their ceremonial marriage).  Various family and friends noted that the Veteran and appellant referred to each other as husband and wife as early as May 2006 (one statement says June 2005, although the appellant testified that she did not meet the Veteran until April 2006).  Conversely, the appellant's aunt and cousin and the Veteran's daughter all noted that the appellant and Veteran were married in October 2007.  During the appellant's DRO hearing, her father testified that he kept telling the appellant and Veteran that "[y]ou guys ought to get married", which indicates that he did not think of the couple as married until some later date.

The appellant has on multiple occasions reported that she and the Veteran married in October 2007.  For example, in a September 2009 letter to a Senator she noted that VA was not taking into consideration that she and the Veteran were "conducting our affairs as a married couple long before we became husband and wife."  She also noted that the Veteran was the one who insisted that we get married so that the VA would give me a monthly allotment.  In testimony before the undersigned and a DRO, the appellant stated that she and the Veteran were married in October 2007.  These statements show that the appellant did not consider herself married to the Veteran until their ceremonial marriage.  

The Board acknowledges the Social Security Administration (SSA) letter submitted by the appellant.  In that letter, SSA indicated that the appellant's income was included from May 2007 to March 2008 in determining the amounts of back pay for the Veteran, since they were "holding out as husband and wife for SSIDI purposes."  However, the letter suggests that this conclusion was rendered in 2008, after their October 2007 marriage, as their status was being considered for purposes of back pay.  In any event, the laws governing the payment of SSA benefits are not binding on VA and different factors are considered.  Indeed, SSA will pay benefits to the divorced spouse in certain circumstances.  Here, the evidence presented for a determination of entitlement to DIC benefits includes an application signed by the Veteran and submitted a few weeks prior to the ceremonial marriage, wherein the Veteran indicated he had never married.  

Common law marriage requires more than cohabitation or a committed relationship.  As stated above, the Veteran and appellant must have agreed to be husband and wife at the beginning of their cohabitation, and they must have held themselves out to the public as husband and wife.  There is a difference between committing to be married at a later date and considering oneself married.  The lay statements are unclear as to when the appellant and Veteran began holding themselves out as being married and multiple statements indicate that such did not happen until October 2007.  Evidence shows that both the appellant and Veteran did not consider themselves to be legally married until their ceremonial marriage in October 2007.  This includes claims forms filed by the appellant and Veteran and the appellant's statements and testimony.  The overwhelming amount of evidence indicating that the appellant and Veteran considered themselves to be legally married in October 2007 is afforded more weight than the appellant's statement that at the beginning of their cohabitation or at sometime thereafter she and the Veteran agreed to be married as common law spouses.  Put another way, the preponderance of the most probative and credible evidence reflects that the appellant and the Veteran did not consider themselves to have entered into a marriage until their ceremonial marriage in October 2007.  As such, the Board finds that the appellant and Veteran did not enter into a common law marriage prior to October 2007.  

As the appellant was married to the Veteran for less than one year, the marriage occurred more than 15 years after the Veteran's last separation from service, the appellant and the Veteran did not have a child, and the elements of a common law marriage are not met, the appellant does not qualify for DIC benefits.

The Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claim, however, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for entitlement to status as a claimant for dependency and indemnity compensation is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


